 


109 HR 4544 IH: 340B Program Revision and Expansion Act of 2005
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4544 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Rush introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to revise and expand the section 340B program to improve the provision of discounts on drug purchases for certain safety net providers. 
 
 
1.Short titleThis Act may be cited as the 340B Program Revision and Expansion Act of 2005. 
2.Improvements to Section 340B program 
(a)Expansion of covered entities receiving discounted pricesSubsection (a)(4) of section 340B of the Public Health Service Act (42 U.S.C. 256b) is amended by adding at the end the following subparagraphs: 
 
(M)An entity receiving funds under title V of the Social Security Act (relating to maternal and child health) for the provision of health services. 
(N)An entity receiving funds under subpart I of part B of title XIX of this Act (relating to comprehensive mental health services) for the provision of community mental health services. 
(O)An entity receiving funds under subpart II of such part B (relating to the prevention and treatment of substance abuse) for the provision of treatment services for substance abuse.. 
(b)Extension of discounts to inpatient drugsSubsection (b) of such section is amended by inserting before the period at the end the following: , except that the terms covered outpatient drug and covered drug include a drug provided in an inpatient setting. 
(c)Elimination of group purchasing prohibition for certain hospitalsSubsection (a)(4)(L) of such section is amended— 
(1)by adding and at the end of clause (i); 
(2)by striking ; and at the end of clause (ii) and inserting a period; and 
(3)by striking clause (iii). 
(d)Permitting use of multiple contract pharmaciesSuch section is amended by adding at the end the following new subsection: 
 
(e)Permitting use of multiple contract pharmaciesNothing in this section shall be construed as prohibiting a covered entity from entering into contracts with more than one pharmacy for the provision of covered drugs, including such a contract that supplements the use of an in-house pharmacy arrangement or as requiring the approval of the Secretary for entering into such a contract.. 
(e)Improvements in program administrationSuch section is further amended by adding at the end the following new subsection: 
 
(f)Improvements in program administration 
(1)In generalThe Secretary shall provide, from funds appropriated under paragraph (2), for improvements in the integrity and administration of the program under this section in order to prevent abuse and misuse of discounted prices made available under this section. Such improvements shall include the following: 
(A)The development of a system to verify the accuracy of information regarding covered entities that is listed on the website of the Department of Health and Human Services relating to this section. 
(B)The establishment of a third-party auditing system by which covered entities and manufacturers are regularly audited to ensure compliance with the requirements of this section. 
(C)The conduct of such audits under subsection (a)(5)(C) that supplement the audits conducted under subparagraph (B) as the Secretary finds appropriate and the implementation of dispute resolution guidelines and other compliance programs. 
(D)The development of more detailed guidance regarding the definition of section 340B patients and describing options for billing under the medicaid program under title XIX of the Social Security Act in order to avoid duplicative discounts. 
(E)The issuance of advisory opinions within defined time periods in response to questions from manufacturers or covered entities regarding the application of the requirements of this section in specific factual circumstances. 
(F)Insofar as the Secretary deems it feasible, providing access through the website of the Department of Health and Human Services on the prices for covered drugs made available under this section, but only in a manner (such as through the use of password protection) that limits such access to covered entities. 
(2)Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2006 and each succeeding fiscal year such sums as may be necessary to carry out paragraph (1).. 
 
